DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10386678 B2 to Cho et al.
Regarding Claim 1.  Cho discloses a light source module, comprising a light guide plate (Fig. 9 light guide panel), a light source (Fig. 9 LED), a first color conversion film (Fig. 9 Photo-conversion sheet), at least one optical film (Fig. 9 Optical Sheet) and an ink coating (Fig. 9 strip), wherein: the light guide plate has a first light-emitting surface, a second light-emitting surface opposite to the first light-emitting surface, and a light-incident surface connected between the first light-emitting surface and the second light-emitting surface (See Fig. 9); the light source is disposed beside the light-incident surface (See Fig. 9); the first color conversion film is disposed beside the first light-emitting surface (See Fig. 9); the at least one optical film is disposed beside the light guide plate (See Fig. 9); and the ink coating is disposed on a surface edge or an end surface of at least one of the light guide plate, the first color conversion film, and the at least one optical film, and is configured to allow light to pass therethrough (See Fig. 9, Col 8, lines 10-24). 
Regarding Claim 3.  Cho discloses the at least one optical film comprises a reflective sheet disposed beside the second light-emitting surface (Fig. 9 reflector). 
 Regarding Claim 8.  Cho discloses a display device, comprising a light source module and a first display panel (Fig. 9 Liquid crystal panel), wherein: the light source module comprises a light guide plate (Fig. 9 light guide panel), a light source (Fig. 9 LED), a first color conversion film (Fig. 9 Photo-conversion sheet), at least one optical film (Fig. 9 Optical Sheet) and an ink coating (Fig. 9 strip), wherein: the light guide plate has a first light-emitting surface, a second light-emitting surface opposite to the first light-emitting surface, and a light-incident surface connected between the first light-emitting surface and the second light-emitting surface (See Fig. 9); the light source is disposed beside the light-incident surface (See Fig. 9); the first color conversion film is disposed beside the first light-emitting surface (See Fig. 9); the at least one optical film is disposed beside the light guide plate (See Fig. 9); and the ink coating is disposed on a surface edge or an end surface of at least one of the light guide plate, the first color conversion film, and the at least one optical film, and is configured to allow light to pass therethrough (See Fig. 9, Col 8, lines 10-24), and the first display panel is disposed on a side of the first color conversion film away from the light guide plate (See Fig. 9). 
 Regarding Claim 10.  Cho further discloses a display device the light source module further comprises a frame (Fig. 9 Mold frame), the light guide plate is disposed in the frame, the frame has a side surface facing the light guide plate, and the ink coating is also disposed on the side surface (as shown in Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 in view of US 20170219861 A1 to Fukuoka.
Regarding Claim 2.  As stated above Cho discloses all the limitations of base claim 1.
Cho does not specifically disclose a second color conversion film disposed beside the second light-emitting surface, wherein a number of the at least one optical film is plural, the plurality of optical films is respectively disposed beside the first light-emitting surface and the second light-emitting surface, and the ink coating is disposed on the surface edge or the end surface of at least one of the light guide plate, the first color conversion film, the second color conversion film, and the at least one optical film. 
However, Fukuoka discloses a dual surface display with two display panels on opposite sides of the light guide plate (As shown in Fig. 1).  One having ordinary skill in the art would have been motivated to modify the display and backlight of Cho to realize a dual display by using a liquid-crystal panel to include a second color conversion film disposed beside the second light-emitting surface, wherein a number of the at least one optical film is plural, the plurality of optical films is respectively disposed beside the first light-emitting surface and the second light-emitting surface, and the ink coating is disposed on the surface edge or the end surface of at least one of the light guide plate, the first color conversion film, the second color conversion film, and the at least one optical film.  It has been found that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art is obvious (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a second color conversion film disposed beside the second light-emitting surface, wherein a number of the at least one optical film is plural, the plurality of optical films is respectively disposed beside the first light-emitting surface and the second light-emitting surface, and the ink coating is disposed on the surface edge or the end surface of at least one of the light guide plate, the first color conversion film, the second color conversion film, and the at least one optical film.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 in view of US 20180307102 A1 to Ko et al..
Regarding Claim 4.  As stated above Cho discloses all the limitations of base claim 1.
Cho does not specifically disclose a color of the ink coating is yellow or black. 
However, Ko discloses the use of an ink of any color including black or yellow to improve light leakage properties (See para 6).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a color of the ink coating is yellow or black.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 8 in view of US 20170219861 A1 to Fukuoka.
Regarding Claim 9.  As stated above Cho discloses all the limitations of base claim 1.
Cho further discloses the first display panel is a transmissive display panel or a transflective display panel (See Fig. 9).
Cho does not specifically disclose a second display panel and a second color conversion film, wherein the second color conversion film is disposed beside the second light-emitting surface, the second display panel is disposed on a side of the second color conversion film away from the light guide plate, and the second display panel is a transmissive display panel or a transflective display panel. 
However, Fukuoka discloses a dual surface display with two display panels on opposite sides of the light guide plate (As shown in Fig. 1).  One having ordinary skill in the art would have been motivated to modify the display and backlight of Cho to realize a dual display by using a liquid-crystal panel to include a second display panel and a second color conversion film, wherein the second color conversion film is disposed beside the second light-emitting surface, the second display panel is disposed on a side of the second color conversion film away from the light guide plate, and the second display panel is a transmissive display panel or a transflective display panel.  It has been found that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art is obvious (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a second display panel and a second color conversion film, wherein the second color conversion film is disposed beside the second light-emitting surface, the second display panel is disposed on a side of the second color conversion film away from the light guide plate, and the second display panel is a transmissive display panel or a transflective display panel.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871